DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 as submitted on 08/04/2022 were examined.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner finds the applicant’s arguments regarding the following independent claims 1, 8, and 15 limitations persuasive in view of the prior arts of record:
“obtain an alert vector in response to applying the one or more rules to the data”,
“send the alert vector to an alert feedback engine”; 
“the alert feedback engine implemented by the processor, configured to: receive alert feedback for the alert vector, wherein the alert feedback comprises text comments for the alert status” and
 “determine a new rule parameter value based on the identified one or more keywords; and modify the rule parameter value for the rule based on the new rule parameter value”.
The prior arts of record, either alone or in combination, do not disclose at least the aforementioned limitations in the independent claims 1, 8, and 15.
The dependent claims are allowed due to dependency on the independent claims.
	The closest prior arts to the claimed invention among the references reviewed are Edwards et al. (US 20190188562) and MU et al. (US 20200065483).
	Edwards disclosed a data processing system that uses a hardened neural network engine to guide against evasion attack such as gradient-based attacks on the neural network or machine learning model. The hardened neural network engine generates a reference training data set based on an original training data set to train a neural network to recognize an adversarial attack and prevents such attack from being carried out. MU teaches determination of security threat based on contextual behavior. This is done by obtaining related activities on the network and chained/grouped them into a sequence which defines a behavior. Context is added to the sequence to determine a contextual behavior that is used to detect security threat.
	However, neither of these two references disclosed the argued limitations recited in the independent claims 1, 8, and 15 of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495         

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495